Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 from pages 10 and 11 from Remarks filed on 06/01/2022 have been considered but are moot because the new ground of rejection does not rely on the same primary reference applied in the prior rejection and while one teaching reference used in the current rejection is the same as one in the previous rejection (e.g. Fahy, US Patent No. 6,889,917), the combination of the rejections used to reject the present claims has changed as necessitated by the amendment. 
In response to 35 U.S.C. 112(f), applicant amended claims 7 and 16 to present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function (please refer to MPEP 2181). Therefore, the Examiner’s interpretation under 35 U.S.C 112(f) from Non-Final Rejection, pages 5-6, filed on 03/01/2022, is revoked.   

Claim Objections
Claims 2, 11, 12 and 13 are objected to because of the following informalities:
Claim 2, “the entire outer perimeter” should read –[[the]]an entire outer perimeter—
Claim 11, line 9, “are configured to be fluidly connected to a fluid supply” should read –are configured to be fluidly connected to [[a]]the fluid supply—
Claim 12, “the entire outer perimeter” should read –[[the]]an entire outer perimeter—
Claim 13, line 3, “wherein one or more of one or more supporting brackets is in fluid” should read –wherein one or more of the one or more supporting brackets is in fluid—
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tait (US 2016/0331203).
Regarding claim 1, Tait discloses a cleaning device comprising: 
a plate (item 20, figures 1 and 4) that holds a cleaning material (plate 20 holds cleaning material 70 via intermediate components; figure 4); 
a rinse bar (item 80, figures 1, 2 and 4) attached to the plate and disposed to extend along two or more edges of the plate (item 80 extends around entire perimeter of plate 20; figure 4),
the rinse bar comprising a tubular configuration defining an internal channel configured to receive a fluid therein (item 80 is a tubing with internal channel intended to hold cleaning material and expel through nozzles; paragraph 0026; figures 2 and 4); 

    PNG
    media_image1.png
    365
    779
    media_image1.png
    Greyscale

Figure 1.
and one rinse inlet port (designated in annotated figure 4 below) in fluid communication with the rinse bar and that are configured to be fluidly connected to a fluid supply (the rinse inlet port is connected via junction 85 to fluid supply and then delivers fluid to rinse bar; paragraph 0025; figures 1 above and annotated figure 4 below); 
wherein one or more openings configured to allow passage of fluid from the internal channel of the rinse bar to an outside of the rinse bar are formed in the rinse bar (openings are defined as items 90 on rinse bar 80; figure 1 above). 


    PNG
    media_image2.png
    494
    516
    media_image2.png
    Greyscale

Annotated Figure 4. 

Regarding claim 2, Tait discloses the cleaning device as claimed in claim 1, wherein the rinse bar extends around the entire outer perimeter of the plate (item 80 extends around entire perimeter of item 20; figures 1 and 4). 

Regarding claim 3, Tait discloses the cleaning device as claimed in claim 2, wherein the rinse bar is attached to the plate by one or more supporting brackets (designated in annotated figure 4 above and annotated figure 2 below, which shows a close up figure of the bracket surrounding plate 20 and rinse bar 80); 


    PNG
    media_image3.png
    231
    432
    media_image3.png
    Greyscale

Annotated Figure 2. 
wherein one or more of the one or more supporting brackets is in fluid communication with the rinse bar (supporting brackets are indirectly in fluid communication with rinse bar 80 since brackets surround a portion of rinse bar 80, seen in annotated figure 2 above, which the fluid passes through; additionally, the supporting brackets connect rinse bar 80 to plate 20 therefore, allowing fluid to pass through rinse bar 80 since the fluid supply is delivered through top of plate 20, as seen in annotated figure 4 above); 
and one or more of the rinse inlet ports is connected to the one or more supporting brackets in fluid communication with the rinse bar (rinse inlet port is connected to supporting brackets via intermediate components; figure 4 above) and the one or more of the rinse inlet ports is in fluid communication with the rinse bar through the one or more supporting brackets (the rinse inlet port delivers fluid to rinse bar 80 by way of supporting brackets since the supporting brackets connect plate 20 and rinse bar 80 together and therefore, indirectly allow fluid to flow from rinse inlet port that enters through top of plate 20 and into rinse bar 80, which surrounds the plate). 

Regarding claim 4, Tait discloses the cleaning device as claimed in claim 2, further comprising: 
a handle (includes items 40 and 50, figure 4) attached to a first surface of the plate (first surface of plate 20 is defined as top surface of plate 20 in view of figure 4). 

Regarding claim 5, Tait discloses the cleaning device as claimed in claim 4, wherein the handle comprises: a connector (item 40, figure 4) that connects the cleaning device to a pole (paragraph 0019). 
Regarding claim 8, Tait discloses the cleaning device as claimed in claim 1, further comprising: 
one or more holes formed through the plate (the plurality of holes are defined as the holes in plate 20 that allow for screws to connect rinse 80 to plate 20, paragraph 0018, designated in second annotated figure 4 below); 
one fluid inlet port (defined as the inlet port which directly connects to fluid supply; paragraph 0025, designated in second annotated figure 4 below) connected to a first surface of the plate at positions adjacent to the one or more holes (fluid inlet port is connected to first surface of plate, which is defined as the top surface of plate 20 seen in second annotated figure 4, via intermediate components and is adjacent to the holes along plate 20);
wherein the cleaning material id disposed on a second surface of the plate that is opposite to the first surface of the plate (cleaning material 70 is connected to second surface of plate via channels 60 on plate 20; paragraph 0022, figures 2 and 3). 

    PNG
    media_image4.png
    494
    529
    media_image4.png
    Greyscale

Second Annotated Figure 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tait (US 2016/0331203) in view of Fahy (US Patent No. 6,889,917). 
	Regarding claim 6, Tait discloses the cleaning device as claimed in claim 5, but does not explicitly disclose the details of the handle such as wherein the handle further comprises: a first pivot that allows the plate to pivot with respect to the handle in a first direction and a second pivot that allows the plate to pivot with respect to the handle in a second direction that is perpendicular to the first direction.
	However, Fahy teaches a cleaning device comprising a handle (includes items 14, 16, 18, 32 and 52, figure 1) further comprising a first pivot (column 2, lines 12-16) that allows the plate (include within item 24, figure 1) to pivot with respect to the handle in a first direction; and a second pivot (column 2, lines 16-18) that allows the plate to pivot with respect to the handle in a second direction that is perpendicular to the first direction (column 2, lines 4-8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device disclosed in Tait to include a first pivot and a second pivot, as taught by Fahy, for the purpose of allowing the angle of the cleaning device with respect to a cleaning surface contacted by the rinse bar to be changed within a full 360 degrees (Fahy, column 2, lines 19-22) and allow the user to reach more surfaces to be cleaned. 

	Regarding claim 7, the combination of Tait and Fahy teaches the cleaning device as claimed in claim 6, wherein the first pivot and the second pivot of the handle are configured to be selectively locked to prevent rotation of the plate with respect to the handle in one or more of the first direction and the second direction (Fahy, column 6, lines 39-41, not explicitly shown in figures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device disclosed in McNeill to further include being able to selectively lock one of the first and second pivots to prevent rotation of the plate in one or more directions, as taught in Fahy, for the same purpose as disclosed in claim 6, as well as for the purpose of disabling the pivot action when not in use (Fahy, column 2, lines 32-33). 
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tait (US 2016/0331203). 
Regarding claim 9, Tait discloses the cleaning device as claimed in claim 8 but does not explicitly disclose wherein the one or more rinse inlet ports are removably connected to the rinse bar and the one or more fluid inlet ports are removably connected to the plate such that worn rinse inlet ports and worn fluid inlet ports may be removed and replaced with new rinse inlet ports and new fluid inlet ports.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the rinse inlet port removably connected to the rinse bar as well as the fluid inlet port removably connected to the plate for maintenance and repair, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04.V-C). 

Claims 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tait (US 2016/0331203) in view of McNeill (US Patent No. 2,521,929). 
Regarding claim 10, Tait discloses the cleaning device as claimed in claim 8, but does not explicitly disclose wherein the rinse inlet port is supplied with a first fluid and the rinse inlet port is supplied with a second fluid different than the first fluid. 
However, McNeill discloses a cleaning device wherein the rinse inlet port is supplied with a first fluid (at least one inlet port 49 is supplied with liquid from item 39; figures 1 and 2 of McNeill below) and one or more inlet ports are supplied with a second fluid (at least one inlet port 49 is supplied with fluid from item 38; figures 1 and 2 of McNeill below) different than the first fluid (items 38 and 39 supply different fluids, including water and detergent; column 3, lines 39-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a splitter valve as the junction supplying fluid to the rinse inlet port as disclosed in Tait (Tait, item 85, paragraph 0025), in order for the rinse inlet port to be supplied with a first fluid (i.e. water) and a second fluid (i.e. detergent) for the purpose of the cleaning device being used for cleaning and scrubbing purposes (McNeill, column 1, lines 1-6).

Regarding claim 11, Tait discloses a cleaning system for cleaning surface, the cleaning system comprising: 
a cleaning device comprising: 
a plate (item 20, figures 1 and 4) that holds a cleaning material (plate 20 holds cleaning material 70 via intermediate components; figure 4); 
a rinse bar (item 80, figures 1, 2 and 4) configured to fluidly connect to a fluid supply (connects to fluid supply via intermediate components, paragraph 0025) and attached to the plate and disposed to extend along two or more edges of the plate (item 80 extends around entire perimeter of plate 20; figure 4),
the rinse bar comprising a tubular configuration defining an internal channel configured to receive a fluid therein (item 80 is a tubing with internal channel intended to hold cleaning material and expel through nozzles; paragraph 0026; figures 2 and 4); 
and one rinse inlet port (designated in annotated figure 4 above) in fluid communication with the rinse bar and that are configured to be fluidly connected to a fluid supply (the rinse inlet port is connected via junction 85 to fluid supply and then delivers fluid to rinse bar; paragraph 0025; figures 1 above and annotated figure 4 above); 
a fluid feed system that supplies fluid to the cleaning device (paragraph 0025; fluid-feed system is not explicitly shown but cleaning device includes a system that delivers fluid from fluid source to item 85 to be supplied to rinse bar 80);
rinse tubing (defined as tubing 80 which connects item 85 to rinse inlet port on top surface of plate 20; seen in figure 4 above) that is connected to the one or more rinse inlet ports and that carries fluid from the fluid feed system to the one or more rinse inlet ports of the cleaning device (cleaning agent, water or other liquid solution travels from fluid supply to rinse inlet port via tubing 80 on top surface of plate 20 in order to distribute to rinse bar 80; paragraph 0025).
wherein one or more openings configured to allow passage of fluid from the internal channel of the rinse bar to an outside of the rinse bar are formed in the rinse bar (openings are defined as items 90 on rinse bar 80; figure 1 above). 

Tait does not explicitly disclose the rinse tubing removably connect to the rinse inlet port and a fluid-fed pole removably connected to the cleaning device.

However, McNeill discloses a cleaning system for a cleaning surface comprising a cleaning device comprising a plate (item 45), a rinse bar (item 46), rinse inlet ports (items 48, 49, and 53), a fluid feed system (includes items 15, 20, 22, 25, 26, 34, 38 and 39; figures 1 and 2), rinse tubing (item 25), and a fluid-fed pole connected to the cleaning device (items 30, 31, 33, 36, 37, 65, 66, 68; column 2, lines 6-12; figure 2). 

    PNG
    media_image5.png
    654
    578
    media_image5.png
    Greyscale

McNeill Figure 1. 

    PNG
    media_image6.png
    194
    679
    media_image6.png
    Greyscale

McNeill Figure 2. 

The details of the fluid feed system are not explicitly disclosed within Tait and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device with a fluid feed system as disclosed in Tait to further include a fluid-fed pole, as disclosed in McNeill, in order to connect the fluid container in which the detergent is stored to the rinse bar and to connect the source of water to the rinse bar and deliver the detergent and water at a desired flow rate to the rinse bar and onto the cleaning surface (McNeill, column 2, lines 11-24 and column 3, lines 39-50).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disassemble the cleaning device, such as make the rinse tubing removable to the rinse inlet port as well as the fluid-fed pole removable to the cleaning device, for storage purposes, maintenance and/or repair since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04.V). 

Regarding claims 12-13, the claimed subject matter of claims 12 and 13 are the same as that in claims 2 and 3. Therefore, the same rejection applies. See the rejection of claims 2 and 3 for details. 

Regarding claims 17-19, the claimed subject matter of claims 17, 18 and 19 are the same as that in claims 8, 9 and 10. Therefore, the same rejection applies. See the rejection of claims 8, 9 and 10 for details. Please note, the fluid tubing in claim 17 is defined as the outer tubing in Tait (item 80 connected between rinse inlet port and item 85, on the outer top surface of plate 20, seen in annotated figure 4s above) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to removably connected the fluid tubing to the one or more inlet ports for maintenance and repair, since it has been held that constructing a formerly integral structure in various elements involve sonly routine skill in the art (see MPEP 2144.04.V). 
 Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tait (US 2016/0331203) in view of McNeill (US Patent No. 2,521,929) and further in view of Fahy (US Patent No. 6,889,917).
Regarding claim 14, Tait as modified discloses the cleaning system as claimed in claim 12, further comprising: a handle (corresponding to items 33, 65, 66 and 68 on the fluid-fed pole, as taught from McNeill; figures 1 and 2 above in McNeill; refer to claim 11 rejection) attached to a first surface of the plate (first surface of plate correspond to top surface of plate 20 in Tait and therefore, the handle, as taught from McNeill, is attached to the first surface of the plate via intermediate components), the handle comprising a connector (corresponding to items 65 and 66 in McNeill; figure 1 above) that connects a pole (corresponding to item 68 in McNeill; figure 1 above) to the cleaning device.

Regarding claim 15, Tait as modified discloses the cleaning system as claimed in claim 14, wherein the handle further comprises: a first pivot that allows the plate to pivot with respect to the handle in a first direction (corresponding to McNeill; column 2, lines 42-47; figure 1 above) but fails to disclose a second pivot that allows the plate to pivot with respect in a second direction that is perpendicular to the second direction.
However,  Fahy teaches a cleaning device comprising a handle (includes items 14, 16, 18, 32 and 52, figure 1) further comprising a first pivot (column 2, lines 12-16) that allows the plate (include within item 24, figure 1) to pivot with respect to the handle in a first direction; and a second pivot (column 2, lines 16-18) that allows the plate to pivot with respect to the handle in a second direction that is perpendicular to the first direction (column 2, lines 4-8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device disclosed in the combination of Tait and McNeill to include a second pivot, as taught by Fahy, for the purpose of allowing the angle of the cleaning device with respect to a cleaning surface contacted by the rinse bar to be changed within a full 360 degrees (Fahy, column 2, lines 19-22) and allow the user to reach more surfaces to be cleaned. 

	Regarding claim 16, Tait as modified teaches the cleaning device as claimed in claim 15, wherein the first pivot and the second pivot of the handle are configured to be selectively locked to prevent rotation of the plate with respect to the handle in one or more of the first direction and the second direction (Fahy, column 6, lines 39-41, not explicitly shown in figures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device disclosed in Tait to further include being able to selectively lock one of the first and second pivots to prevent rotation of the plate in one or more directions, as taught in Fahy, for the same purpose as disclosed in claim 14, as well as for the purpose of disabling the pivot action when not in use (Fahy, column 2, lines 32-33). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723               

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723